Citation Nr: 1112653	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO. 07-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In correspondence received in May 2009, the Veteran withdrew his prior request for a Board hearing.

In a decision dated in July 2009 the Board reopened the Veteran's claim for service connection for peripheral neuropathy of the lower extremities and remanded the claim for further development and adjudication. In December 2009 the Board again remanded the claim for further development and adjudication.


FINDINGS OF FACT

1. The preponderance of the evidence indicates that the Veteran did not experience peripheral neuropathy until many years after service.

2. The preponderance of the competent medical evidence indicates that the Veteran's current peripheral neuropathy of the lower extremities is not related to any incident of service, including presumed exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will find that the preponderance of the evidence shows that the Veteran first experienced symptoms of peripheral neuropathy of the lower extremities many years after active service, and that the preponderance of the competent medical evidence shows that the Veteran's current peripheral neuropathy is not related to any incident of service to include exposure to Agent Orange. Consequently, entitlement to service connection for peripheral neuropathy of the lower extremities will be denied.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A March 2006 VCAA letter explained the evidence necessary to substantiate the Veteran's application to reopen his claim for service connection for peripheral neuropathy of the lower extremities, as well as the evidence necessary to substantiate the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006). This letter also informed him of his and VA's respective duties for obtaining evidence. An additional letter issued to the Veteran in March 2006 provided notice with respect to assignment of a disability ratings and establishment of effective dates. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). The VCAA notice letters were issued prior to initial adjudication of the claim on appeal in May 2006. See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, records pertaining to the award of SSA disability benefits, and reports of VA examinations. The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim.

The Board has considered whether there may be earlier records of treatment for peripheral neuropathy, particularly because a July 2001 neurological work-up includes a history of back surgery and apparently back-related symptoms of the lower extremities dating back to 1990; however, the Board notes that the Veteran indicated in an authorization for release of medical information received in August 2004 that the only records that he knew of that would be relevant to his claim are those that were in fact subsequently obtained by VA, and that these records date from July 2001 forward.

With respect to the September 2009 VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examination report reflects review of the claims file and a detailed examination and history, and contains an adequate rationale for a finding that the Veteran's peripheral neuropathy did not begin during active service or until many years after active service, and is less likely than that that it is related to in-service exposure to Agent Orange. Specifically, the examiner noted that the Veteran's peripheral neuropathy was not diagnosed until approximately 30 years after active service and was not of the type of acute or subacute peripheral neuropathy known to be attributable to exposure to Agent Orange. Accordingly, the Board finds that the VA examination report is adequate for the purpose of adjudication of the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained. The Veteran has been provided a meaningful opportunity to participate in the development and adjudication of his claim.


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For a condition claimed to have a chronic onset during active service, when the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). 

 Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For Veterans who served in the Republic of Vietnam during the period beginning January 9, 1962, and ending May 7, 1975, exposure to Agent Orange shall be presumed. Acute and subacute peripheral neuropathy peripheral neuropathy will be presumed to be due to exposure to certain herbicide agents, including Agent Orange, if it became manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(e). 

For the purpose of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(e), acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. See 38 C.F.R. § 3.309(e), Note 2.

A veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

At the Veteran's March 1968 service entrance examination clinical evaluation of the lower extremities and orthopedic and neurological systems was normal. Service treatment records include no complaints or treatment referable to the lower extremities. 

The Veteran's service department records indicate that he served in the Republic of Vietnam from July 1969 to July 1970. He is presumed to have been exposed to certain herbicide agents including Agent Orange during this time. See 38 C.F.R. § 3.307(a)(6)(iii).

At the Veteran's January 1971 service discharge examination clinical evaluation of the lower extremities and orthopedic and neurological systems was normal.

In January 1971 the Veteran submitted an application for service connection for disability manifested by his neck getting stiff and hurting, frequent headaches, and pains and soreness in his chest. 

At a VA examination in April 1971 the Veteran stated the his neck would get stiff and hurt, that he would have a lot of headaches, and that he had pain and soreness in his chest. He also indicated he had a kidney infection in Vietnam and had soreness in the middle of his back. Carriage, posture and gait on examination were normal. Examination of the skin, including appendages, and lymphatic and hemic systems was normal. Examination of the cardiovascular system was normal. In light of history of injury to the neck and constant soreness in the sterna area, X-rays were taken. X-rays of the cervical spine showed no demonstrable bone or joint pathology, and the heart and lungs were within normal limits. The examiner wrote that at the time of the examination there was no orthopedic problem at all, there was no musculo-skeletal deformity, there was no muscular dystrophy, there was no joint tenderness and there was no functional limitation. Examination of the nervous system was negative for positive findings and was within normal limits "except a slight sign of tension."  The diagnoses were myalgia, cervical, recurrent, etiology undetermined; vague headaches, recurrent, etiology determined; soreness along the sternal area with motion, possible chondrodynia, etiology undetermined; and kidney infection in 1969, by history.

In a rating decision dated in May 1971 the RO granted entitlement to service connection for headaches.

In the Veteran's June 2004 application for service connection for neuropathy of both lower extremities he indicated that his neuropathy began in August 2001.

A record of treatment in July 2001 indicates that he Veteran was scheduled for an EMG/nerve conduction study in light of a history of low back pain radiating to both hips and buttocks to both legs and both knees. A history of lumbar surgery in 1990, at L5 and S-1 was noted. The Veteran was noted to have weakness of both legs, numbness of the top thigh, and numbness of the lateral side of the right leg. He described burning of both feet to the calves of both legs and numbness of the right heel.

An August 2001 report of a private EMG and nerve conduction study states that an electrodiagnostic evaluation conducted in July 2001 showed diminished conduction velocity for peroneal and tibial nerves bilaterally. Sural latencies were also bilaterally prolonged. The report concludes that the Veteran has severe bilateral sensory motor neuropathy involving both legs.

Records of treatment in June 2002 and November 2002 include complaints of pain in both hips radiating to both legs. A February 2003 record of private treatment includes a complaint of pain in the right hip radiating down the leg. A May 2003 private treatment record indicates that the Veteran complained of having pain in both hips, moreso on the right. An October 2003 record of private treatment includes complaints of neck pain and thoracic pain, as well as pain in both legs. A January 2004 record of private treatment reflects that the Veteran complained of pain in the lower back radiating down both legs.

SSA records obtained by VA relate to the time period from 2005 forward and contain no evidence or information tending to demonstrate that the Veteran's peripheral neuropathy of the lower extremities began during active service or is related to any incident of service. 

At a VA examination in September 2009 the examiner noted the history as provided by the Veteran of bilateral peripheral neuropathy of the lower extremities, with an onset of over 30 years prior. The Veteran described a chronic, gradual onset of symptoms. He reported that had he experienced burning and tingling in his feet for over 30 years. He reported that he was being seen for his back disability in approximately 2000 when a neurologist diagnosed him with peripheral neuropathy of the lower extremities bilaterally. The course since onset was described as progressively worse.

After examination and review of medical records and test results, the diagnosis was peripheral neuropathy of the bilateral lower extremities. The examiner opined that the Veteran's bilateral peripheral neuropathy was not caused by or a result of a disease or injury in service, to include exposure to herbicides. The examiner reasoned that review of the claims file and available medical evidence did not show diagnosis or treatment of peripheral neuropathy until the year 2000, which would have been approximately 30 years after discharge from active service.

The Board notes that the Veteran has attempted to establish that his peripheral neuropathy began during active service and has continued through the present time with a gradual onset in service and progressive worsening since that time. Although the Veteran is competent to relate his neurological symptoms of the lower extremities, the Board finds that Veteran's assertions as to continuity of symptomatology to be contradicted by several aspects of the evidence of record, and therefore to be of very little probative value. 

The following aspects of the evidence weigh against a finding of an onset of peripheral neuropathy of the lower extremities during active service with continuity and gradual worsening of symptoms since that time: Service treatment records are silent or negative for any problems referable to neurological or orthopedic disability of the lower extremities. The Veteran did not complain of orthopedic or neurological symptoms of the lower extremities at his January 1971 service discharge. He indicated that he had no cramps in his legs, no arthritis or rheumatism, no lameness, no foot trouble, no neuritis, and no paralysis. Clinical evaluation of the neurological system and lower extremities at the January 1971 service discharge examination was normal. At his April 1971 VA examination, despite several complaints soon after service, no history of symptoms in the lower extremities was related by the Veteran and neurological findings were negative and within normal limits, except for a slight sign of tension. In his application for benefits received in June 2004 he indicated that he first experienced peripheral neuropathy of the lower extremities in August 2001. 

The Board finds the above aspects of the evidence, provided contemporaneously during service or shortly after service or in connection with initial claims for benefits, more probative and more credible than the subsequent contradictory history provided years later by the Veteran at the September 2009 VA examination of an onset of peripheral neuropathy over 30 years prior (which would date back to service) with gradual onset and increase in symptoms since then. The earlier clinical findings are of greater weight than the history provided by the Veteran in September 2009 because they were provided contemporaneously at times of treatment and examination; and the earlier histories provided by the Veteran are more probative and more credible because they were provided at a time more proximate to service and are consistent with one another. Based on the Board's evaluation of the weight and credibility of the evidence as described above, the preponderance of the evidence shows that the Veteran began to experience symptoms of peripheral neuropathy many years after discharge from service. 

As noted by the September 2009 VA examiner, the first diagnosis and treatment for peripheral neuropathy of the lower extremities were from approximately 30 years after discharge from service. Further, the examiner noted that peripheral neuropathy that results from exposure to Agent Orange characteristically has an acute or subacute onset shortly after exposure and resolves shortly thereafter. The Board finds these rationales for the examiner's opinion that the Veteran's peripheral neuropathy was not related to any injury during service to include exposure to Agent Orange or other herbicide agents to be well-reasoned, consistent with the evidence of record, and therefore of large probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (most of the probative value of a medical opinion comes from its reasoning). This is the only competent medical opinion of record with respect to the Veteran's claim for service connection for peripheral neuropathy and constitutes significant and probative evidence against the claim; the preponderance of the  competent medical evidence is therefore against the claim.

Further, the fact that the Veteran was first diagnosed with and treated for peripheral neuropathy of the lower extremities approximately 30 years after discharge from service is itself an evidentiary factor that weighs significantly against the Veteran's claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Because the preponderance of the competent medical and lay evidence indicates that the Veteran did not experience peripheral neuropathy until many years after service, and further indicates that his peripheral neuropathy of the lower extremities has not resolved, a presumption of service connection for acute or subacute peripheral neuropathy, which under the presumptive provisions would have to have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service (his last day in Vietnam and therefore last day of presumed exposure was July 1970), and to have resolved within two years of the date of onset, is not warranted. See 38 C.F.R. §§ 3.307(a), 3.309(e). 

As the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the lower extremities as to date of onset, continuity of symptomatology since service, and medical causation, the benefit of the doubt doctrine is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's peripheral neuropathy of the lower extremities did not begin until many years after service, and that the preponderance of the competent medical evidence of record demonstrates that the Veteran's current peripheral neuropathy is not related to the Veteran's exposure to Agent Orange or other herbicide agents during his period of service in Vietnam or any other incident of service. Accordingly, entitlement to service connection for peripheral neuropathy of the lower extremities is not warranted.



ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


